NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XUEWU LIN,                                      No.    15-73566

                Petitioner,                     Agency No. A089-982-091

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Xuewu Lin, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies and omissions in Lin’s testimony, inconsistencies

between Lin’s testimony, his declaration, and passport, and lack of corroborating

evidence. See id. at 1048 (adverse credibility determination reasonable under the

“totality of the circumstances”). Lin’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial

evidence also supports the agency’s finding that Lin did not present corroborative

evidence that would otherwise establish eligibility for relief. See Garcia v. Holder,

749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary evidence was

insufficient to independently support claim). Thus, in the absence of credible

testimony, Lin’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We do not address Lin’s contentions as to the merits of his asylum and

withholding of removal claims because the BIA did not deny relief on those

grounds. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(“In reviewing the decision of the BIA, we consider only the grounds relied upon



                                         2                                    15-73566
by that agency.” (citation and internal quotation marks omitted)).

      Substantial evidence also supports the agency’s denial of Lin’s CAT claim

because it was based on the same evidence found not credible, and Lin does not

point to any other record evidence that compels the conclusion that it is more likely

than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                         3                                    15-73566